Citation Nr: 0924542	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  99-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified before the undersigned at a 
videoconference hearing which was conducted in February 2001.  

The issue on appeal was last before the Board in October 2008 
when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to service connection for 
a left knee disability on a direct basis and as secondary to 
service-connected disabilities.  The Veteran has maintained 
through the majority of his appeal that the disorder was 
either the direct result of his active duty service or was 
secondary to service-connected left ankle and right knee 
disabilities.  For the first time, in 2009, the Veteran's 
representative has argued that the left knee disability might 
also be caused by his service-connected cervical and lumbar 
spine disabilities.  Thus a new theory of etiology has been 
advanced regarding the left knee disorder.  It is pertinent 
to note that the United States Court of Appeals for Veterans 
Claims (the Court) has held that separate theories in support 
of a claim for a particular disability are to be adjudicated 
as one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 
1349 (Fed. Cir. 2005).  The representative pointed out that 
no opinion has been obtained to determine if there is a 
causal link between the spine disabilities and the left knee 
disorder.  In light of the above, the Board finds that a VA 
examination is required in order to determine if a currently 
existing left knee disorder is secondary to the service-
connected arthritis of the lumbar spine with limitation of 
motion and/or the service-connected arthritis of the cervical 
spine with limitation of motion.  

In its October 2008 remand instructions, the Board directed 
that the claims file be returned to the examiner who 
promulgated etiology opinions for the left knee disorder in 
July 2005 and February 2008 in order for the examiner to 
provide a complete rationale for the underlying conclusions 
and opinions expressed in 2005 and 2008.  An addendum 
examination report was prepared in December 2008.  The 
examiner basically used the same language as he had in the 
2005 and 2008 reports with regard to secondary service 
connection.  He wrote that the left knee condition was 
unrelated to the left ankle condition and therefore the left 
knee condition of whatever etiology was unlikely aggravated 
by his service-connected left ankle disorder.  The left ankle 
condition was a chip fracture and it was unlikely that that 
condition would lead to any left knee condition or 
aggravation of a left knee condition of whatever etiology.  
Another addendum report was prepared later in December 2008.  
The examiner wrote that the left knee disability was not due 
to or aggravated by the chip fracture of the left ankle for 
the reasons stated in the previous opinions.  The Board finds 
the examiner's opinion does not comply with the prior remand 
instructions.  The examiner has not provided a rationale for 
why the chip fracture did not cause or aggravate the left 
knee disability.  The examiner did not cite to any medical 
evidence or other references to support his conclusion.  
There was no finding that the left ankle disorder did not 
result in an alteration of gait which was cited by the 
examiner in 2008 as the rationale for the finding that the 
service-connected right knee disability did not cause or 
aggravate the left knee disorder.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, 
dated from July 2005 to the present, 
should be obtained and added to the 
claims file.

2.  The Veteran's claims folder should be 
made available to the examiner who 
promulgated the February 2005, July 2008 
and December 2008 examination reports for 
review and clarification as to the 
etiology of the Veteran's left knee 
disorder.  The examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the left knee disorder 
is etiologically linked to the service-
connected arthritis of the cervical spine 
with limitation of motion and/or 
arthritis of the lumbar spine with 
limitation of motion on any basis, to 
include aggravation.  By aggravation, the 
Board means a permanent increase beyond 
the natural progress of the disability.

The examiner must set forth the complete 
rationale underlying the conclusions and 
opinions expressed including the 
rationale for the opinions already 
provided in the July 2005, February 2008 
and December 2008 VA examinations, in a 
legible report.  If the examiner is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.  The 
Veteran may be recalled for examination, 
if deemed necessary.

If the above referenced VA examiner is 
unavailable, the requested opinion should 
be obtained from another appropriately 
qualified competent medical professional.

If this clinician determines that a new 
examination is necessary in order to 
provide the opinion(s), one should be 
conducted.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal.

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case in December 2008, and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

